United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1642
Issued: November 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 29, 2015 appellant filed a timely appeal from a February 27, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to expand her claim to
include additional condition; and (2) whether OWCP properly denied her claim for schedule
award compensation.
FACTUAL HISTORY
On May 29, 2008 appellant filed a traumatic injury claim (Form CA-1) alleging that on
May 24, 2008 she sustained injury to her neck, low back, and thigh due to moving an all-purpose
1

5 U.S.C. § 8101 et seq.

mail container and throwing telephone books at work.2 She stopped work on May 27, 2008.
OWCP accepted that appellant sustained sprains of her neck, thoracic region, and lumbar region
and she received disability compensation on the daily rolls beginning July 12, 2008.
In a report dated June 11, 2008, Dr. Melinda-Ann Roth, an attending Board-certified
physical medicine and rehabilitation physician, noted appellant’s chief complaint was upper back
pain and left-sided low back pain extending into her left buttock due to her May 24, 2008 work
injury.3 Appellant also complained of pain in her neck, shoulders, and left proximal thigh.
Dr. Roth diagnosed cervicodorsal musculoligamentous strain/sprain, left greater than right, and
left sacroiliac joint restriction which caused pain to radiate into the left proximal thigh and
occasionally around the left lateral pelvis.4
On February 18, 2009 appellant filed a claim for a schedule award (Form CA-7) due to
her accepted work injuries.
OWCP referred appellant for further evaluation of her medical condition to Dr. Stuart J.
Gordon, a Board-certified orthopedic surgeon. Dr. Gordon was asked to provide an impairment
rating under the standards of the sixth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (6th ed. 2009) and to indicate whether any additional
medical conditions should be accepted as work related either as directly related to the May 24,
2008 injury/incident or by way of a work-related aggravation of any preexisting condition.
In a December 6, 2010 report, Dr. Gordon reported the findings of his physical
examination on that date, noting that appellant had intact sensation and motor strength in her
upper and lower extremities. He calculated two percent permanent impairment of her cervical
spine, two percent permanent impairment of her thoracic spine, and two percent permanent
impairment of her lumbar spine.5 Dr. Gordon noted that he did not believe that any diagnosis
beyond neck sprain, thoracic sprain, or lumbar sprain should be added to the currently accepted
diagnoses. He noted that appellant could work full duty and did not require any additional
treatment. In a supplemental report dated December 22, 2010, Dr. Gordon noted that, if he were
to only consider the permanent impairment of appellant’s upper extremities, she would have zero
percent permanent impairment of her upper extremities under the standards of the sixth edition of
the A.M.A., Guides and The Guides Newsletter.6

2

Appellant indicated that she felt something “pop” when she was throwing telephone books. She initially
claimed that the injury occurred on May 26, 2008 but later changed the date to May 24, 2008.
3

Appellant noted that, upon standing, she would experience pain that radiated into her left proximal thigh and
would occasionally have pain that wrapped around her left lateral pelvis. She indicated that she did not have any
lower extremity numbness, tingling, or weakness.
4

Dr. Roth provided a similar assessment of appellant’s condition in a June 26, 2008 report.

5

In calculating these impairment ratings, Dr. Gordon referenced portions of Chapter 17 (The Spine and Pelvis) of
the sixth edition of the A.M.A., Guides.
6

See infra notes 19 through 21.

2

On January 3, 2011 Dr. Christopher R. Brigham, a Board-certified occupational medicine
physician serving as an OWCP medical adviser, reviewed the medical evidence, including the
December 6 and 22, 2010 reports of Dr. Gordon, and concluded that appellant did not have any
permanent impairment of her upper or lower extremities under the sixth edition of the A.M.A.,
Guides. He acknowledged that a schedule award is not payable for the spine under FECA and
that the medical evidence of record did not show that appellant had permanent impairment
extending from her spine into her extremities.
By decision dated January 18, 2011, OWCP denied appellant’s claim for schedule award
compensation. It noted that the medical evidence of record, including the reports of Dr. Gordon
and Dr. Brigham, showed that appellant had not established a permanent impairment.
In mid-2014, appellant again filed a claim for a schedule award due to her accepted work
injuries. She was provided an opportunity to submit an impairment rating from an attending
physician, but no such rating was received.7
In November 2014 appellant submitted a request for authorization of x-ray testing of her
left shoulder and hips. OWCP advised that the requested treatment did not appear to be
medically necessary for her accepted conditions. In various communications sent to OWCP,
including letters originally sent to a congressional representative, appellant asserted that she
sustained injuries other than the accepted cervical, thoracic, and lumbar sprains due to the
May 24, 2008 work injury, including injuries to her shoulders, hips, and left leg.
OWCP referred appellant for further evaluation of her medical condition to Dr. Kevin F.
Hanley, a Board-certified orthopedic surgeon. Dr. Hanley was asked to indicate whether
additional conditions should be accepted and whether appellant was entitled to schedule award
compensation.
In a December 5, 2014 report, Dr. Hanley detailed appellant’s factual and medical history
and reported findings on physical examination. He found mild limitation of cervical motion, that
the sensory and muscle strength examinations of appellant’s extremities were normal and he
diagnosed degenerative disc disease of the cervical and lumbar spines. Dr. Hanley noted that
there was no doubt that appellant had pathology in the spinal axis, but he did not see any
evidence in the medical record that a “significant element of injury” occurred at the time of the
incident described on May 24, 2008. He noted that a substantive material change to the spinal
axis did not occur as a consequence of the May 24, 2008 exposure. Dr. Hanley noted that
appellant’s original incident caused her to feel a pop in the neck and short-term pain. It was only
later that she developed widespread symptomatology and it was difficult to attribute those
findings to that incident. Dr. Hanley opined:
“With regard to impairment, it has been determined in the past that she does not
have signs of extremity impairment, and I would agree at this time. Taking into
account the [A.M.A., Guides] as well as [The Guides Newsletter] written by
7

On August 12, 2014 OWCP received a handwritten notation in which Dr. Lynn Staggs, an attending physical
medicine and rehabilitation physician, noted that she would not be providing an impairment rating because she felt
that such ratings should be provided by nontreating physicians.

3

Dr. Brigham that describes the methodology for rating extremity difficulties
secondary to spinal nerve injury, there is no impairment whatsoever in either the
upper or lower extremities. [Appellant’s] subjective complaints tend more to her
spinal axis degenerative disease than anything else, and her objective findings
relative to that include radiographic evidence of degenerative disease, limitation
of motion of the spine, and subjective symptomatology. Therefore, she has zero
percent impairment of the upper and lower extremities from this work injury.”
By decision dated February 27, 2015, OWCP found that appellant had not established
work-related conditions other than those already accepted. It also determined that she was not
entitled to schedule award compensation for permanent impairment.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any specific condition and/or disability for which compensation is claimed are causally
related to the employment injury.8
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.9 The medical evidence required to establish a causal
relationship between a claimed condition and employment factors is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the claimed condition and
the specific employment factors identified by the claimant.10
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained sprains of her neck, thoracic region, and lumbar
region due to moving an all-purpose mail container and throwing telephone books at work on
May 24, 2008. Appellant later claimed that she sustained injuries other than the accepted
cervical, thoracic, and lumbar sprains due to the May 24, 2008 work injury, including injuries to
her shoulders, hips, and left leg.
The Board finds that appellant has not established additional work-related conditions.
On appeal appellant claimed that June 11 and 16, 2008 reports of Dr. Roth showed that
she had sustained injuries to her shoulders, hips, and left leg due to the work injury. She noted
8

J.F., Docket No. 09-1061 (issued November 17, 2009).

9

Jaja K. Asaramo, 55 ECAB 200 (2004).

10

See E.J., Docket No. 09-1481 (issued February 19, 2010).

4

that appellant had complained of pain in her neck, shoulders, and left proximal thigh. Dr. Roth
diagnosed cervicodorsal musculoligamentous strain/sprain, left greater than right, and left
sacroiliac joint restriction (with pain radiating into the left proximal thigh and occasionally
around the left lateral pelvis).11 The Board notes, however, that while these reports indicate that
appellant reported symptoms in areas other than the cervical, thoracic, and lumbar spines, they
do not contain an opinion clearly relating these additional conditions to the May 24, 2008 injury.
Appellant has not submitted a rationalized medical report showing that she sustained
work-related conditions other than those already accepted. On the contrary, the record contains
several medical reports containing opinions that she did not sustain injuries on May 24, 2008
other than the accepted cervical, thoracic, and lumbar sprains. In Dr. Gordon’s December 6,
2010 report, he did not believe that any diagnosis beyond neck sprain, thoracic sprain, or lumbar
sprain should be added to the current accepted diagnoses. He noted that appellant could work
full duty and did not require any additional treatment. In a December 5, 2014 report, Dr. Hanley
indicated that the sensory and muscle strength examinations of appellant’s extremities were
normal. He noted that a substantive material change to the spinal axis did not occur as a
consequence of the May 24, 2008 work factors and he did not find that any injury occurred on
that date beyond the cervical, thoracic, and lumbar spines.
The Board finds that OWCP properly denied appellant’s claim to expand the accepted
conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
The schedule award provision of FECA12 and its implementing regulations13 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.14

11

Dr. Roth provided a similar assessment of appellant’s condition in a June 26, 2008 report.

12

5 U.S.C. § 8107.

13

20 C.F.R. § 10.404.

14

W.B., Docket No. 14-1982 (issued August 26, 2015). For OWCP decisions issued after May 1, 2009, the sixth
edition of the A.M.A., Guides is used. B.M., Docket No. 09-2231 (issued May 14, 2010).

5

Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.15 A
schedule award is not payable for the loss or loss of use, of a part of the body that is not specifically
enumerated under FECA.16 Moreover, neither FECA nor its implementing regulations provide for a
schedule award for impairment to the back or to the body as a whole. Furthermore, the back is
specifically excluded from the definition of organ under FECA.17
In 1960, amendments to FECA modified the schedule award provisions to provide for an
award for permanent impairment to a member of the body covered by the schedule regardless of
whether the cause of the impairment originated in a scheduled or nonscheduled member.
Therefore, as the schedule award provisions of FECA include the extremities, a claimant may be
entitled to a schedule award for permanent impairment to an extremity even though the cause of
the impairment originated in the spine.18
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter, “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition”
(July/August 2009) is to be applied.19 The Board has long recognized the discretion of OWCP to
adopt and utilize various editions of the A.M.A., Guides for assessing permanent impairment.20
In particular, the Board has recognized the adoption of this methodology for rating extremity
impairment, including the use of The Guides Newsletter, as proper in order to provide a uniform
standard applicable to each claimant for a schedule award for extremity impairment originating
in the spine.21
ANALYSIS -- ISSUE 2
Appellant filed a claim for a schedule award due to her accepted work injuries. The
Board finds that the medical evidence of record does not establish any permanent impairment.
On appeal, appellant claims that the December 6, 2010 report of Dr. Gordon was
sufficient to establish two percent permanent impairment of her cervical spine, two percent
permanent impairment of her thoracic spine, and two percent impairment of her lumbar spine.
15

Pamela J. Darling, 49 ECAB 286 (1998).

16

Thomas J. Engelhart, 50 ECAB 319 (1999).

17

James E. Mills, 43 ECAB 215, 219 (1991); James E. Jenkins, 39 ECAB 860, 866 (1990).

18

Supra note 16.

19

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual,
Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010). The Guides Newsletter is
included as Exhibit 4.
20

D.S., Docket No. 14-12 (issued March 18, 2014).

21

See E.D., Docket No. 13-2024 (issued April 24, 2014); D.S., Docket No. 13-2011 (issued February 18, 2014).

6

However, a schedule award is not payable under FECA for injury to the spine. Neither FECA
nor its implementing regulations provide a schedule award for impairment to the back and the back
is specifically excluded from the definition of organ under FECA.22
Appellant has not submitted medical evidence establishing that she is entitled to schedule
award compensation for permanent impairment. In a report dated December 22, 2010,
Dr. Gordon noted that, if he were to only consider the permanent impairment of her upper
extremities, she would have zero percent permanent impairment of her upper extremities under
the standards of the sixth edition of the A.M.A., Guides and The Guides Newsletter.23 On
January 3, 2011 Dr. Brigham, a Board-certified occupational medicine physician serving as an
OWCP medical adviser, reviewed the medical evidence, including the reports of Dr. Gordon. He
concluded that appellant did not have any permanent impairment of her upper or lower
extremities under the sixth edition of the A.M.A., Guides because a schedule award was not
payable for the spine under FECA and the medical evidence did not show that she had permanent
impairment extending from her spine into her extremities. In his December 5, 2014 report,
Dr. Hanley stated that, taking into account the sixth edition of the A.M.A., Guides and The
Guides Newsletter, appellant did not have any permanent impairment in her upper or lower
extremities. As noted above, he did not find that she sustained a work-related condition on
May 24, 2008 which extended beyond her cervical, thoracic, or lumbar spines.
The Board finds that OWCP properly denied appellant’s claim for schedule award
compensation.
Appellant may request a schedule award based on evidence of a new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent
impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to expand her claim to
include additional conditions. The Board further finds that OWCP properly denied appellant’s
claim for schedule award compensation.

22

See supra notes 16 through 18.

23

See supra notes 20 through 22.

7

ORDER
IT IS HEREBY ORDERED THAT the February 27, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 9, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

